Barnard, P. J.
The defendant is a manufacturing company, organized under the laws of New York, having its place of business at Brewster, N. Y. The papers sta'te that the company is indebted to the plaintiff in the sum of $84, for four weeks’ work and labor at an agreed price of $21 per week, which has not been paid. The plaintiff obtained an attachment against the defendant upon the ground that the defendant had assigned, disposed of, and secreted, and was about to assign, dispose of, and secrete, its property, with intent to defraud its creditors.
The question presented on the appeal is as to the sufficiency of the affidavit to authorize the attachment. The facts stated in the affidavit are all such as would presumably be within the knowledge of the plaintiff. These facts are: That the defendant had stopped business for some six weeks before the warrant was obtained. All its manufactured material had been taken away, except certain machinery and plant. That, a few days before the application for the attachment, the president of the company removed parts of the machinery, and sent them to places not known. That the president directed the entire machinery to be removed from the factory. The company has discharged all its employes, is insolvent, and there is a suit pending for a receiver. These facts are sufficient to authorize the warrant. Stoppage of business and insolvency are not necessarily evidence of an intent to defraud. Taken in connection with a removal of the property, and especially of a removal .of the machinery from the factory, where it can only be of much value, or of any *801use, then the facts of stoppage of business and insolvency add to the inference from the removal, and justify the plaintiff in swearing to the evil intent to defraud. Ho other conclusion is fairly to be deduced from the facts. The order should therefore be affirmed, with costs.